23DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but are not persuasive.  The rejection is maintained.  
Applicant does not amend the claims; only submits that “person having ordinary skill in the art of fan design would understand that an axial fan (which drives flow via a pressure differential) is fundamentally different to an impulse bladed impellor (which drives flow via imparted momentum)” and to combine the references “overlooks the substantive design and functional differences between the invention as claimed (having an impulse bladed impellor) and the fans of the prior art (being axial pressure driven fans)” and that wherein “a person of ordinary skill in the art would not be able to simply ‘pick-out’ features of an axial fan to arrive at the claimed features of an impulse bladed impellor”.
Applicant points to language in Sheets wherein it recognizes the different types of blades: airfoil and impulse.  Applicant insinuates the recognition of the two different types of blades with an inability to interchange these types of blades.  Sheets language does not advocate the latter.  Neither has Applicant articulated challenge to the particular motivation used in the rejection.  For these reasons the arguments are not persuasive.
Furthermore, Hopkins GB2426792 explicitly bridges the “substantive design and functional differences” between airfoil shaped blades and impulse blades by showing the blades are obvious variants of each other in Fig. 2 wherein blade cross sections can be of constant thickness or airfoil shaped within a ducted fan arrangement.  Thus, Applicant’s argument that the interchangeability of the two types of blades being non-obvious is not persuasive; the blade types are obviously interchangeable as laid out in the rejection.
Claim Objections
Claim 1 is objected to because of the following informalities: the claim contains two different spellings of a word: impeller and impellor.  Applicant should be consistent with their spelling.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sheets US 4981414 in view of Decker US 8337154 and Chou US 4120609.
Regarding claim 1, Sheets discloses a fan arrangement (50) for a duct (Fig. 1), the fan arrangement including a housing (52) having an inlet (54) and an outlet (Fig. 1) adapted to communicate air with the duct and an axially rotatably driven impeller supported within the housing between the inlet and the outlet (Fig. 1), the impeller including a hub (Fig. 1) carrying a plurality of blades (70) that span in a radial direction outwardly of the hub, the plurality of blades being shaped to urge air between the inlet and the outlet (Fig. 1) and
wherein the impellor is an impulse bladed impellor (wherein every fan that pushes a fluid will impart some impulse or transfer momentum to the fluid).
However, it does not disclose that 
wherein plurality of blades have a tip solidity ratio in the range of 0.8 to 1.2, 
each of the plurality of blades have a twist angle between a root and a tip thereof in the range of 15 to 30 degrees and
Decker teaches an axial fan impeller comprising a plurality of blades wherein the blades (42) comprise 
a tip solidity ratio in the range of 0.8 to 1.2 (Table 1), and 
each of the plurality of blades has a twist angle (“stagger angle”) between a root and a tip thereof (specifically at the root, at the hub) in the range of 15 to 30 degrees (15-40 degrees preferably 20-35 degrees), 
in order to achieve high efficiency and reducing the rotational speed required for a given pressure rise (col. 5 ln. 11-13).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the impeller blade as taught by Sheets by utilizing a tip solidity ratio and twist angle as taught by Decker in order to 1) achieve high efficiency and reducing the rotational speed required for a given pressure rise 
However, the combination does not teach that each of the plurality of blades have a constant thickness across a chord thereof.
Chou teaches an axial fan wherein each of the plurality of blades have a constant thickness across a chord thereof (Fig. 2) in order to reduce manufacturing cost (col. 1 ln. 20-25).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify thickness of the impeller blades as taught by Sheets by utilizing blades with a constant thickness as taught by Chou in order to reduce the manufacturing cost.  Note this modification does not change the roundness of the leading or trailing edge as taught by Sheets, only the thickness.
Regarding claim 2, Sheets further discloses that each of the plurality of blades has a constant thickness along a length thereof between the root and the tip (Fig. 1, as suggested by the straight lines running spanwise on the impeller blades).
Regarding claim 3, Decker further teaches that a leading edge and a trailing edge of each of the plurality of blades are rounded (Fig. 2). 
Since the known methods of manufacture of axial fan impeller blades include rounded leading edge with pointed trailing edge construction (see Sheets, Fig. 3) and rounded leading and trailing edges (Decker, Fig. 2), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the impeller blades’ leading and trailing edges as taught by Sheets, by constructing the blades to have rounded leading and trailing edges as taught by Decker, in order to yield the predictable results of manufacturing an axial fan impeller blade capable of moving the air through the passageway from the inlet to the outlet.  See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(D).
Regarding claim 4, Sheets further discloses that each of the plurality of the blades are formed from a metal plate (col. 27 ln. 14) twisted (product-by-process) to provide the twist angle.
It is noted that the claim contains a product-by-process limitation.  As set forth in MPEP 2113, product-by-process limitations are NOT limited to the manipulation of the recited step, only to the structured implied by the steps. Once a product appearing to be substantially the same or similar product found, a 35 U.S.C. 102/103 rejection may be made and the burden shifts to the applicant to show an unobvious difference. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 5, Decker further teaches that the hub (40) tapers outwardly in a direction between the inlet and outlet (Fig. 1). Since the known methods of manufacture of axial fan impeller hubs include non-tapered construction (see Sheets, Fig. 1) and tapered construction (Decker, Fig. 1), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the impeller hub as taught by Sheets, by constructing the hub to have a taper as taught by Decker, in order to yield the predictable results of manufacturing an axial fan impeller hub capable of holding the blades while rotating. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(D).
Regarding claim 6, Sheets further discloses that the housing (52) includes 
an inner housing (56, 74) supporting the impeller and 
an outer housing (52), 
the inner and outer housing defining a passageway (76) therebetween through which air flows (Fig. 1).
Regarding claim 7, Sheets further discloses that a post-fan section (Fig. 1) of the passageway has a cross sectional area that is relatively smaller (due to flared inlet) in comparison to a cross sectional area of a pre-fan section (Fig. 1) of the passageway.
Regarding claim 8, Decker further teaches that the hub (40) is shaped to provide a tapered transition between the pre-fan and post-fan sections of the passageway (Fig. 1). Since the known methods of manufacture of axial fan impeller hubs include non-tapered construction (see Sheets, Fig. 1) and tapered construction (Decker, Fig. 1), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the impeller hub as taught by Sheets, by constructing the hub to have a taper as taught by Decker, in order to yield the predictable results of manufacturing an axial fan impeller hub capable of holding the blades while rotating and transitioning between pre-fan and post-fan sections.  See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(D).
Regarding claim 9,  Sheets further discloses that the inner housing (56, 74) includes a nose section (73a), a trailing section (Fig. 1) with the hub located between the nose section and trailing section (Fig. 1); and Decker (per claim 8) further teaches a diameter of the trailing section is greater than a diameter of the nose section (Fig. 1).
Regarding claim 10,  Sheets further discloses that the inner housing (56, 74) includes a tail cone (74) extending from and tapering inwardly from the trailing section (Fig. 1).
Regarding claim 11,  Sheets further discloses that a leading tip of the nose section (73a) is shaped to be streamlined (Fig. 1).
Regarding claim 12  Sheets further discloses that the trailing section includes a flow straightener (60, 62).
Regarding claim 13,  Sheets further discloses that the flow straightener (60, 62) is provided in the form a plurality of turning vanes arranged to provide an axial flow (Fig. 1).
Regarding claim 14,  Sheets further discloses that the nose section (73a) includes a flow conditioner (72) shaped to guide air to the blades.
Regarding claim 15,  Sheets further discloses that the flow conditioner (72) is provided in the form of at least one of static and adjustable pre-rotator blades (Fig. 1).
Regarding claim 16,  Sheets further discloses that the outer housing (52) includes an inlet cone (at 54) arranged prior to the flow conditioner to direct air flow into the passageway (76) and an outlet evasee (i.e. diffuser, caused by tapering of 74) after the flow straightener, the inlet cone and outlet evasee coupling to the duct (by flange at outlet).
Regarding claim 17, Sheets further discloses that the inner (56, 73) and outer housings (52) are each generally cylindrical in shape and concentrically arranged about an axis of rotation of the hub (Fig. 1).
Regarding claim 18, Sheets further discloses that the inner housing (52 73) contains a motor (66) arranged to drive the hub.
Regarding claim 19, Decker further teaches that each of the plurality of blades includes a chord (Table 1) toward the tip that is relatively longer (0.85-1.2, preferably 0.9-1.2) than the chord toward the root (being defined as “1”).
Regarding claim 20,  Decker further teaches that an angle of attack at the root of each of the plurality of blades is less than an angle of attack at the tip of each of the plurality of blades (wherein one of ordinary skill in the art understands that the stagger angle proportionally corresponds to the angle of attack, and from Table 1, since the stagger angle at the root is less than the stagger angle at the tip, so too must the angle of attack at the root be less than the angle of attack at the tip).
Regarding claim 21, the combination further teaches that when viewed in front plan form, leading edges and trailing edges of adjacent ones of the plurality of blades are parallel (inherent, given that the shapes of the leading and trailing edges are effected by the solidity and stagger angle and the combination teaches the solidity as claimed, so too the combination must also teach the structure resulting from the obvious solidity and stagger angle i.e. the “parallel” leading and trailing edge from a front plan view).
Regarding claim 22, the combination further teaches a blade for a fan arrangement as defined in claim 1 (see claim 1).
Regarding claim 23, the combination further teaches an impeller for a fan arrangement as defined in claim 1 (see claim 1).
Regarding claim 24, the combination further teaches a ventilation system including one or more fan arrangements as defined in claim 1 (see claim 1) fitted to a duct (Sheets, Fig. 1) to drive air between an inlet and outlet of the duct.
Regarding claim 25, the combination further teaches a method of conveying air using a fan arrangement as defined in claim 1 including fitting the fan arrangement with a duct and operating the fan arrangement to drive air between an inlet and outlet of the duct (see claim 1).
Regarding claim 39, Chou further teaches that each of the plurality of blades has a non-aerofoil shape (Chou, Fig. 2).
Regarding claim 40, the combination further teaches that each of the plurality of blades is shaped to urge air between the inlet and the outlet by momentum imparted to the air (Sheets, Fig. 1).

Claims 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Decker US 8337154 and Chou US 4120609.
Regarding claim 28, Decker discloses an impeller (18) for a ducted fan arrangement having an inlet (14) and an outlet (downstream flange opposite 14), the impeller including a hub (40) carrying a plurality of blades (42) that span in a radial direction outwardly of the hub (Fig. 1), the plurality of blades being shaped to urge air between the inlet and the outlet (Fig. 1), 
wherein the impeller is an impulse bladed impeller (wherein every fan that pushes a fluid will impart some impulse or transfer momentum to the fluid) in which: 
the plurality of blades have a tip solidity ratio in the range of 0.8 to 1.2 (Table 1); and
each of the plurality of blades have a twist angle between a root and a tip thereof in the range of 15 to 30 degrees (Table 1). 
However, it does not teach that each of the plurality of blades have a constant thickness across a chord thereof.
Chou teaches an axial fan wherein each of the plurality of blades have a constant thickness across a chord thereof (Fig. 2) in order to reduce manufacturing cost (col. 1 ln. 20-25).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify thickness of the impeller blades as taught by Sheets by utilizing blades with a constant thickness as taught by Chou in order to reduce the manufacturing cost.  Note this modification does not change the roundness of the leading or trailing edge as taught by Sheets, only the thickness.
Regarding claim 29,  Decker further discloses that the hub (40) is shaped to compress flow as it passes through the plurality of blades (Fig. 1).
Regarding claim 30,  Decker further discloses that the hub is tapered (Fig. 1).
Regarding claim 31, Decker further discloses that each of the plurality of the blades are twisted (product-by-process) to provide the twist angle (Fig. 6B).
However, it does not teach that each of the blades are formed from a metal plate.
Chou teaches that blades made from a metal plate are “conventional” (col. 5 ln. 9-11).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the material used to form the blades as taught by Decker by utilizing a “conventional” material such as a metal plate as taught by Chou, in order to provide the predictable result of producing an axial fan capable of surviving and performing in its environment. 
Regarding claim 32, Decker further discloses that each of the plurality of blades includes a chord (Table 1) toward the tip that is relatively longer (0.85-1.2, preferably 0.9-1.2) than the chord toward the root (being defined as “1”).
Regarding claim 33, Decker further discloses that an angle of attack at the root of each of the plurality of blades is less than an angle of attack at the tip of each of the plurality of blades (inherent, wherein one of ordinary skill in the art understands that the stagger angle proportionally corresponds to the angle of attack, and from Table 1, since the stagger angle at the root is less than the stagger angle at the tip, so too must the angle of attack at the root be less than the angle of attack at the tip).
Regarding claim 34, the combination further teaches that when viewed in front plan form, leading edges and trailing edges of adjacent ones of the plurality of blades are parallel (inherent, given that the shapes of the leading and trailing edges are effected by the solidity and stagger angle and the combination teaches the solidity as claimed, so too the combination must also teach the structure resulting from the obvious solidity and stagger angle i.e. the “parallel” leading and trailing edge from a front plan view).
Regarding claim 35,  Decker further discloses that at least one of leading and trailing edges of each of the plurality of blades are rounded (Fig. 2).
Regarding claim 36, Decker discloses a method of forming a fan arrangement for a duct (Fig. 1), the method including the steps of: 
forming a housing (12) having an outer housing (12) and an inner housing (28) so as to form a passageway therebetween (Fig. 1), the inner housing (28) supporting a rotatable axially arranged impeller (18) and the housing being shaped such that a pre-impeller section (about 14) of the passageway is relatively larger in cross section (due to flared inlet) to a post impeller section (cylindrical portion of 12) of the passageway; 
forming the impeller (18) so as to have a tapered hub  between the pre and post impeller sections (Fig. 1) with the tapered hub carrying a plurality of blades (42) that substantially span in a radial direction between the hub and an internal surface of the outer housing (Fig. 1), the plurality of blades being shaped to urge air between an inlet and an outlet of the housing (Fig. 1) and, 
forming the plurality of blades such that the impeller is an impulse bladed impeller (wherein every fan that pushes a fluid will impart some impulse or transfer momentum to the fluid) in which the plurality of blades has a tip solidity ratio in the range of 0.8 to 1.2 (Table 1), and 
each of the plurality of blades has a twist angle (stagger angle) between a root and a tip thereof in the range of 15 to 30 degrees (Table 1).
However, it does not teach that each of the plurality of blades have a constant thickness across a chord thereof.
Chou teaches an axial fan wherein each of the plurality of blades have a constant thickness across a chord thereof (Fig. 2) in order to reduce manufacturing cost (col. 1 ln. 20-25).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify thickness of the impeller blades as taught by Sheets by utilizing blades with a constant thickness as taught by Chou in order to reduce the manufacturing cost.  Note this modification does not change the roundness of the leading or trailing edge as taught by Sheets, only the thickness.
Regarding claim 37, Decker discloses a method of forming an impulse bladed impeller (18) for a ducted fan arrangement having an inlet (14) and an outlet (downstream flange opposite 14), the method including: 
forming a hub (40) arranged to taper outwardly in a direction between the inlet and outlet (Fig. 1); 
forming a plurality of blades (42) to fit with the hub from a material having a twist angle between a root and a tip thereof in the range of 15 to 30 degrees (Table 1); 
forming the impulse bladed impellor by coupling the plurality of blades to the hub such that the plurality of blades span in a radial direction outwardly of the hub to urge air between the inlet and the outlet (Fig. 1) and 
have a tip solidity ratio in the range of 0.8 to 1.2 (Table 1).
However, it does not teach that each of the plurality of blades have a constant thickness across a chord thereof.
Chou teaches an axial fan wherein each of the plurality of blades have a constant thickness across a chord thereof (Fig. 2) in order to reduce manufacturing cost (col. 1 ln. 20-25).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify thickness of the impeller blades as taught by Sheets by utilizing blades with a constant thickness as taught by Chou in order to reduce the manufacturing cost.  Note this modification does not change the roundness of the leading or trailing edge as taught by Sheets, only the thickness.
Regarding claim 38, Decker teaches a fan arrangement for a duct, the fan arrangement including 
a housing (12) having an inlet (14) and an outlet (downstream flange opposite 14) adapted to communicate air with the duct and an axially rotatably driven impeller (18) supported within the housing between the inlet and the outlet (Fig. 1), the impeller including a hub (40) carrying a plurality of blades (43) that span in a radial direction outwardly of the hub, the plurality of blades being shaped to urge air between the inlet and the outlet (Fig. 1), 
wherein the impeller is an impulse bladed impeller in which:
the plurality of blades have a tip solidity ratio in the range of 0.8 to 1.2 (Table 1), and 
each of the plurality of blades have a twist angle between a root and a tip thereof in the range of 15 to 30 degrees (Table 1).
However, it does not teach that each of the plurality of blades have a constant thickness across a chord thereof thereby being non-aerofoil shaped.
Chou teaches an axial fan wherein each of the plurality of blades have a constant thickness across a chord thereof (Fig. 2) in order to reduce manufacturing cost (col. 1 ln. 20-25).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify thickness of the impeller blades as taught by Sheets by utilizing blades with a constant thickness as taught by Chou in order to reduce the manufacturing cost.  Note this modification does not change the roundness of the leading or trailing edge as taught by Sheets, only the thickness.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton/Primary Examiner, Art Unit 3745